Citation Nr: 1443371	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-05 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to September 13, 2009, for a total disability rating for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1965 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating action of the Department of Veterans Affairs Regional Office (RO) in Chicago, Illinois. In that decision, the RO granted a TDIU and assigned an effective date of September 13, 2009. 


FINDINGS OF FACT

1. Prior to filing his claim for TDIU on May 29, 2009, a VA examiner determined the Veteran was unable to maintain substantially gainful employment in November 2008 due to posttraumatic stress disorder (PTSD), which was rated as 70 percent disabling. 

2. Any employment since May 29, 2009 has been marginal. 


CONCLUSION OF LAW

The criteria for an award of a TDIU, as of May 29, 2009, have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.400, 3.341(a), 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant is presumed to be seeking the maximum benefit available under law, but may choose to limit his claim to a lesser benefit.  In his substantive appeal the Veteran indicated that VA should consider granting an effective date of May29, 2009, for the award of TDIU.  In his brief to the Board, the Veteran's representative stated that the Veteran believed the effective date should be May 29, 2009.  Thus the Veteran has clearly limited the appeal to that date.

In general, the effective date of an evaluation and award of based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013). 

A claim for TDIU is a claim for increased disability compensation and the effective date is determined under the more specific criteria in 38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013). 

If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable." If the increase occurred more than one year prior to the claim, the increase is effective the date of claim. If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. 5110(b)(2) (West 2002); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2) (2013); VAOPGCPREC 12-98 (1998). 

VA will grant a TDIU when the evidence shows that a veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013). 

There is no regulatory definition of "substantially gainful employment," but § 4.16(a) states: "Marginal employment shall not be considered gainful employment." It also states that marginal employment exists when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. § 4.16(a). (The 2009 poverty threshold for one person was $10,956.  However, even if the income exceeds the poverty threshold, marginal employment may still exist on a facts found basis. One example given is employment in a protected environment like a family business or a sheltered workshop. § 4.16(a). VA must consider the nature of employment and any reason for determination. Id. 

The ability to work sporadically or just a few hours a day is not substantially gainful employment. See Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991). 

Here, the November 2008 VA examination report noted that the Veteran's PTSD symptoms were poorly controlled and that he was having difficulty with work. He was unable to work with others or supervisors and had poor concentration. 

The Veteran stated in his May 29, 2009 TDIU application that he had been working as a realtor from 1995 to the present (usually for 40 plus hours per week). He also stated he became too disabled to work in about January 2005 and last worked full time in 2004 (the most he ever made at this job was about $100,000 per year). He also started a second job at a retailer as a salesman in 2008, working 15 hours per week. He was still working as a realtor and salesman when he filed his application. In a separate statement, he explained that he was unable to work more than part time, his formal retail work reviews suffered because of his PTSD, and he continued to be licensed as a realtor only to make referrals to receive a fee. He ceased maintaining an office in 2004. By September 2009, he had quit the retail sales job and stated he intended not to renew his realtor's license. The RO assigned an effective date of September 13, 2009, the day after the last day of work at his retail sales job. 

The retail employer information shows wages for 2009 to be about $5,500. Employment information from the realtor organization the Veteran worked for showed he earned $13,000 in the past year. The organization noted the Veteran was not an employee, but an independent contractor and stated in December 2009 that the wages were actually paid to a corporation bearing the Veteran's last name. 

In his December 2009 notice of disagreement, the Veteran asserted that while he was employed by the retailer up until August 2009, these earnings were below the poverty level. 

He also asserted that the real estate earnings went to a corporation half of which were attributable to his wife. He could provide records that showed they did not earn income from the corporation after expenses were paid. 

The Veteran's employment and income status prior to August 2009 is far from clear.  The income attributable to him from real estate referrals and his part time employment would; depending on how the evidence is interpreted; be less than, the same as, or slightly more than the poverty threshold for one person.  Resolving reasonable doubt in his favor, the Board finds that the Veteran was participating in marginal employment for the period beginning with his claim on May 29, 2009. 38 C.F.R. §§ 4.16(a), 4.17. As entitlement was reasonably shown at the time of his claim, an effective date of May 29, 2009, is granted. See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.   This decision is a full grant of the benefit sought. 


ORDER

An effective date of May 29, 2009 for the grant of TDIU is awarded. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


